Order entered April 10, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00133-CV

                  IN THE INTEREST OF M.H. AND T.H., CHILDREN

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-16-26862

                                         ORDER
      Before the Court is court reporter Glenda E. Finkley’s request for a thirty-day extension

to file the record. We GRANT the request and ORDER the reporter’s record be filed no later

than May 10, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE